 

Exhibit 10.4

Aileron Therapeutics

Consulting Agreement

This Consulting Agreement (the “Agreement”), made this 30th day of September,
2018, is entered into by Aileron Therapeutics, Inc., a Delaware corporation (the
“Company”), and John P. Longenecker, an individual residing at 1436 Tres
Hermanas Way, Encinitas, CA, 92024 (the “Consultant”).

 

WHEREAS, the Company and the Consultant desire to establish the terms and
conditions under which the Consultant will provide services to the Company
following the termination of the Consultant’s employment relationship with the
Company on the date hereof.  

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1.Services.  The Consultant agrees to perform such consulting, advisory and
related services to and for the Company as may be reasonably requested from time
to time [by the Company][by the Chief Executive Officer of the Company],
including advising the Company’s Chief Executive Officer on business matters,
including but not limited to, corporate governance, business strategies,
financing strategies, intellectual property, business development and investor
relations. The Consultant shall not be obligated to perform services hereunder
for more than four days in any calendar month unless otherwise agreed by the
Company and the Consultant.

2.Term.  This Agreement shall commence upon the termination of the Consultant’s
employment with the Company, which shall terminate on the date hereof, and shall
continue until December 31, 2018 (such period, as it may be extended or sooner
terminated in accordance with the provisions of Section 4, being referred to as
the “Consultation Period”).

3.Compensation.

3.1Consulting Fees.  The Company shall pay to the Consultant a consulting fee of
$12,000 per month payable in arrears on the last day of each calendar month (it
being understood that the consulting fee for the period from September 30, 2018
to October 31, 2018 shall be $12,000). Payment for any partial month shall be
prorated.

3.2Expenses. The Company shall reimburse the Consultant for all reasonable and
necessary documented out of pocket expenses incurred or paid by the Consultant
in connection with, or related to, the performance of Consultant’s services
under this Agreement.  The Consultant shall submit to the Company itemized
monthly statements, in a form satisfactory to the Company, of the expenses
incurred on behalf of the Company pursuant to this Agreement in the previous
month.  The Company shall pay to the Consultant amounts shown on each such
statement within thirty (30) days after receipt thereof.  Notwithstanding the
foregoing, the Consultant shall not incur total expenses in excess of $500.00
per month without the prior written approval of the Company.

 

--------------------------------------------------------------------------------

 

3.3Benefits.  The Consultant shall not be entitled to any benefits, coverages or
privileges, including, without limitation, health insurance, social security,
unemployment, medical or pension payments, made available to employees of the
Company.

4.Termination.  This Agreement may be terminated at any time in the following
manner: (a) by either the Company or the Consultant upon not less than fifteen
(15) days prior written notice to the other party; (b) by the non-breaching
party, upon twenty-four (24) hours prior written notice to the breaching party
if one party has materially breached this Agreement; or (c) at any time upon the
mutual written consent of the parties hereto.  In the event of termination, the
Consultant shall be entitled to payment for services performed prior to the
effective date of termination that have not been previously paid.  Such payment
shall constitute full settlement of any and all claims of the Consultant of
every description against the Company.  Notwithstanding the foregoing, the
Company may terminate this Agreement effective immediately by giving written
notice to the Consultant if the Consultant breaches or threatens to breach any
provision of Section 7 of this Agreement or the Confidentiality, Inventions, and
Restrictive Covenant Agreement previously executed by the Consultant for the
benefit of the Company (the “Confidentiality, Inventions, and Restrictive
Covenant Agreement”).

5.Cooperation.  The Consultant shall use Consultant’s best efforts in the
performance of Consultant’s obligations under this Agreement.  The Company shall
provide such access to its information and property as may be reasonably
required in order to permit the Consultant to perform Consultant’s obligations
hereunder.  The Consultant shall cooperate with the Company’s personnel, shall
not interfere with the conduct of the Company’s business and shall observe all
rules, regulations and security requirements of the Company concerning the
safety of persons and property.

6.Invention, Non-Disclosure, Non-Competition and Non-Solicitation Obligations.
The Consultant acknowledges and reaffirms his obligations under the
Confidentiality, Inventions, and Restrictive Covenant Agreement, which
obligations shall remain in full force and effect during the Consultation Period
as if the Consultant were an employee of the Company during such period, other
than those obligations set forth under the captains “Employment Period
Non-Compete” and “Non-Solicitation and Non-Interference”, which obligations
shall terminate as of the date hereof.

7.Non-Solicitation. During the Consultation Period and ending on September 30,
2020, the Consultant shall not, either alone or in association with others, (i)
solicit, or permit any organization directly or indirectly controlled by the
Consultant to solicit, any employee of the Company to leave the employ of the
Company; and/or (ii) solicit or permit any organization directly or indirectly
controlled by the Consultant to solicit any person who is employed or engaged by
the Company.

8.Other Agreements; Warranty.  

8.1The Consultant hereby represents that, except as the Consultant has disclosed
in writing to the Company, the Consultant is not bound by the terms of any
agreement with any third party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of Consultant’s
consultancy with the Company, to refrain

- 2 -

--------------------------------------------------------------------------------

 

from competing, directly or indirectly, with the business of such third party or
to refrain from soliciting employees, customers or suppliers of such third
party.  The Consultant further represents that Consultant’s performance of all
the terms of this Agreement and the performance of the services as a consultant
of the Company do not and will not breach any agreement with any third party to
which the Consultant is a party (including, without limitation, any
nondisclosure or non-competition agreement), and that the Consultant will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any current or previous
employer or others.

8.2The Consultant hereby represents, warrants and covenants that Consultant has
the skills and experience necessary to perform the services, that Consultant
will perform said services in a professional, competent and timely manner, that
Consultant has the power to enter into this Agreement and that Consultant’s
performance hereunder will not infringe upon or violate the rights of any third
party or violate any federal, state or municipal laws.

9.Independent Contractor Status.  

9.1The Consultant shall perform all services under this Agreement as an
“independent contractor” and not as an employee or agent of the Company.  The
Consultant is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

9.2The Consultant shall have the right to control and determine the time, place,
methods, manner and means of performing the services.  In performing the
services, the amount of time devoted by the Consultant on any given day will be
entirely within the Consultant’s control, and the Company will rely on the
Consultant to put in the amount of time necessary to fulfill the requirements of
this Agreement.  The Consultant will provide all equipment and supplies required
to perform the services.  The Consultant is not required to attend regular
meetings at the Company.  However, upon reasonable notice, the Consultant shall
meet with representatives of the Company at a location to be designated by the
parties to this Agreement.

9.3In the performance of the services, the Consultant has the authority to
control and direct the performance of the details of the services, the Company
being interested only in the results obtained.  However, the services
contemplated by the Agreement must meet the Company’s standards and approval and
shall be subject to the Company’s general right of inspection and supervision to
secure their satisfactory completion.

9.4The Consultant shall not use the Company’s trade names, trademarks, service
names or service marks without the prior approval of the Company.

9.5The Consultant shall be solely responsible for all state and federal income
taxes, unemployment insurance and social security Ftaxes in connection with this
Agreement and for maintaining adequate workers’ compensation insurance
coverage.  

10.Non-Exclusivity.  The Consultant retains the right to contract with other
companies or entities for Consultant’s consulting services without restriction
[provided, that during the Consultation Period, the Consultant will not, without
the Company’s prior written consent, directly or indirectly become employed or
other engaged in any capacity (including

- 3 -

--------------------------------------------------------------------------------

 

without limitation as a principal, employee, consultant, partner or stockholder)
with any business or enterprise that is competitive with the Company's business,
including, but not limited to, any business or enterprise that develops,
manufactures, designs, licenses, produces, markets, sells or renders any product
or service competitive with any product or service developed, manufactured,
designed, licensed, produced, marketed, sold or rendered by the Company or
planned to be developed, manufactured, designed, licensed, produced, marketed,
sold or rendered by the Company].

11.Remedies.  The Consultant acknowledges that any breach of the provisions of
Sections 6, 7 or 10 of this Agreement or the provisions of the Confidentiality,
Inventions, and Restrictive Covenant Agreement may result in serious and
irreparable injury to the Company for which the Company cannot be adequately
compensated by monetary damages alone.  The Consultant agrees, therefore, that,
in addition to any other remedy the Company may have, the Company shall be
entitled to enforce the specific performance of this Agreement and
Confidentiality, Inventions, and Restrictive Covenant Agreement by the
Consultant and to seek both temporary and permanent injunctive relief (to the
extent permitted by law) without the necessity of proving actual damages or
posting a bond.

12.Indemnification.  The Consultant shall be solely liable for, and shall
indemnify, defend and hold harmless the Company and its successors and assigns
from any claims, suits, judgments or causes of action initiated by any third
party against the Company where such actions result from or arise out of the
services performed by the Consultant under this Agreement.  The Consultant shall
further be solely liable for, and shall indemnify, defend and hold harmless the
Company and its successors and assigns from and against any claim or liability
of any kind (including penalties, fees or charges) resulting from the
Consultant’s failure to pay the taxes, penalties, and payments referenced in
Section 9.5 of this Agreement.  The Consultant shall further indemnify, defend
and hold harmless the Company and its successors and assigns from and against
any and all loss or damage resulting from any misrepresentation, or any
non‑fulfillment of any representation, responsibility, covenant or agreement on
Consultant’s part, as well as any and all acts, suits, proceedings, demands,
assessments, penalties, judgments of or against the Company relating to or
arising out of the activities of the Consultant and the Consultant shall pay
reasonable attorneys’ fees, costs and expenses incident thereto.

13.Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 13.

14.Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

- 4 -

--------------------------------------------------------------------------------

 

15.Entire Agreement.  Except as provided herein, this Agreement constitutes the
entire agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement. The parties agree that the Consultant’s employment relationship with
the Company be and hereby is terminated effective on the date hereof.

16.Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

17.Non-Assignability of Contract.  This Agreement is personal to the Consultant
and the Consultant shall not have the right to assign any of Consultant’s rights
or delegate any of Consultant’s duties without the express written consent of
the Company.  Any non-consented-to assignment or delegation, whether express or
implied or by operation of law, shall be void and shall constitute a breach and
a default by the Consultant.

18.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any other jurisdiction.

19.Successors and Assigns.  This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by
Consultant.

20.Interpretation.  If any restriction set forth in this Agreement is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

21.Survival.  Sections 4 through 22 shall survive the expiration or termination
of this Agreement.

22.Miscellaneous.

22.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

22.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

22.3In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

[Remainder of Page Intentionally Left Blank]

- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.

 

 

COMPANY:

 

 

 

AILERON THERAPEUTICS, INC.

 

 

 

By:

 

/s/ Manuel C. Alves Aivado

 

 

 

Name: Manuel C. Alves Aivado

 

 

 

Title:   President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

CONSULTANT:

 

 

 

/s/ John P. Longenecker

 

Name: John P. Longenecker

 

 